Order entered June 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00736-CV

                 IN THE INTEREST OF S.J.N.P. AND L.D.M., CHILDREN

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-11-1847

                                            ORDER
       Before the Court is Court Reporter Paula Thomas’s request for an extension of time to

file the reporter’s record. In her request, Ms. Thomas seeks a thirty-day extension because she is

sitting as the Official Court Reporter and has other appeals she is working on.

       Because this is a parental termination case, Ms. Thomas’s request is DENIED. We

remind both Judge Brian Gary and Ms. Thomas that it is the responsibility of the Court Reporter

to prepare, certify, and timely file the reporter’s record and that Judge Gary must direct Ms.

Thomas to immediately commence the preparation of the reporter’s record. Judge Gary must

arrange a substitute reporter if necessary. TEX. R. APP. P. 28.4(b)(1).

       We ORDER Paula Thomas, Official Court Reporter for the 397th Judicial District Court,

to file the reporter’s record within TEN DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:
Honorable Brian Gary
Presiding Judge of the 397th Judicial District Court

Paula Thomas
Official Court Reporter, 397th Judicial District Court



                                              /s/      CAROLYN WRIGHT
                                                       CHIEF JUSTICE